            Case 8:19-cv-02797-PX Document 15 Filed 06/10/20 Page 1 of 10



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

ROGERS MORGAN, et al.,                        *

       Plaintiffs,                            *

       v.                                     *       Civil Action No. 8:19-cv-02797-PX

CALIBER HOME LOANS, INC.,                     *

       Defendant.                             *

                                           ******

                                  MEMORANDUM OPINION

       Plaintiffs Rogers Morgan and Patrice Johnson filed a Class Action Complaint against

Defendant Caliber Home Loans, Inc., alleging violations of the Real Estate Settlement

Procedures Act, 12 U.S.C. § 2605 (“RESPA”) and implementing regulations known as

“Regulation X” codified at 12 C.F.R. §§ 1024.1 to 1024.5. ECF No. 1. Defendant Caliber has

moved to dismiss the Complaint in its entirety and strike the class action allegations. ECF No.

10. The motions are fully briefed, and no hearing is necessary. See Loc. R. 105.6. For the

reasons below, the Court GRANTS Defendant’s motions.

       I.       Background

       Central to this case is whether Defendant Caliber violated RESPA and Regulation X by

providing adverse information to credit reporting agencies within sixty days of receiving letters

from Plaintiffs Morgan and Johnson regarding their loan obligations. Plaintiffs have brought

claims individually and on behalf of two putative classes. The Court first will address the facts

pertinent to each of the named Plaintiffs and next as to the putative class allegations.




                                                  1
          Case 8:19-cv-02797-PX Document 15 Filed 06/10/20 Page 2 of 10



               A. Rogers Morgan

       In 1994, Morgan bought his home in Temple Hills, Maryland, financing his purchase

with a mortgage for an unspecified amount. ECF No. 1 ¶¶ 16, 28-29. Four years later, Morgan

refinanced his mortgage with NationsBank, NA. Id. ¶¶ 28-29. Morgan claims that he made all

his required payments “and more” and that he submitted his final payment on the mortgage in

July 2013. Id. ¶¶ 29, 32. Despite Morgan’s claims to have fully paid off the loan, Defendant

Caliber purchased the loan in 2015 and became its servicer. Id. ¶ 32. Caliber thereafter reported

to credit agencies that Morgan still owed “various sums of money” on the loan. Id. ¶ 33.

       Morgan worked at the time for the District of Columbia. Id. After Caliber reported the

adverse information to the credit agencies, Morgan’s employer, who would run credit reports on

employees from time to time, expressed concerns that the adverse reporting made Morgan

“vulnerable to exploitation” as a public servant. Id. As a result, on September 25, 2016, Morgan

sent the following letter to Caliber:

               Please find a report from D.C. Gov[ernment] stating as of 10/13/15
               I owe Caliber $16,806[.] [A]lso on 9/20/16 I called Caliber and
               talked to Thomas ID#27662[.] [H]e stated I owe $30,656.89 and the
               $630.00 on my record is late charges. Can you please correct your
               records[?] Your office reporting the wrong amount to the credit
               agency is effecting [sic] my employment. Please correct your
               records.

       ECF No. 10-1 at 2.

       Caliber continued to report adverse loan information to the major credit reporting

agencies in October and again in November of 2016. ECF No. 1 ¶¶ 37-39. Morgan avers that

Caliber’s continued reporting of this adverse loan information caused him to suffer “economic

and non-economic damages in the form of emotional distress damages.” Id. ¶ 40.




                                                2
            Case 8:19-cv-02797-PX Document 15 Filed 06/10/20 Page 3 of 10



                 B. Patrice Johnson

          In 2016, Johnson purchased a home in Waldorf, Maryland, from U.S. Bank Trust N.A.

Id. ¶¶ 17, 41. Johnson financed the transaction with a purchase money loan from Caliber which

was secured with a Deed of Trust. Id. ¶ 42. In December 2017, Johnson started to fall behind on

her loan payments. Id. ¶ 45. On September 12, 2018, she applied to Caliber for a loan

modification which Caliber initially approved the following month. Id. ¶¶ 45, 47, 50. But then

in November 2018, Caliber informed Johnson that it would not finalize her loan modification

unless the company that had installed solar panels on the home, and had taken a priority lien

against the property, would agree to subordinate its interest to Caliber. Id. ¶ 52. Caliber

ultimately declined to modify Johnson’s loan due to “unresolved title issues.” Id. ¶¶ 56-57.

          In February 2019, Johnson sent to Caliber correspondence challenging its basis for

denial. Id. ¶ 59; ECF No. 10-2 at 2. Johnson also asked Caliber to correct its error, as well as

“suppress any negative credit reporting” for sixty days. Id. at 3; ECF No. 1 ¶¶ 63–64. Caliber

declined to revisit the loan modification and went on to report the delinquent payments to the

credit reporting agencies during the sixty-day period. ECF No. 1 ¶¶ 68-70; ECF No. 10-1 at 4;

ECF No. 13-1. Johnson alleges “economic and non-economic damages” as a result of Caliber’s

continued reporting, including fear that her employment would be negatively affected. ECF No.

1 ¶ 72.

                 C. Class Allegations

          Plaintiffs Morgan and Johnson also bring the same claims on behalf of a putative class

comprised of “all residential loan borrowers” who have submitted a Qualified Written Request

(“QWR”) to Caliber within the last three years, excluding any borrower who has since obtained a

discharge under Chapter 7 of the Bankruptcy Code (“the Caliber Class”). Id. ¶ 73. The subclass



                                                  3
          Case 8:19-cv-02797-PX Document 15 Filed 06/10/20 Page 4 of 10



are those within the Caliber Class who have a “current borrower-servicer relationship with

Caliber in relation to their residential, mortgage loan.” Id. ¶ 75. The Complaint avers generally

that Caliber’s policy and practice is to continue reporting negative credit information even after

receiving QWRs and thus in violation of RESPA. Id. ¶¶ 5, 7, 102.

       II.     Standard of Review

       A motion to dismiss brought pursuant to Rule 12(b)(6) tests the sufficiency of the

complaint. Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006). The Court

accepts “the well-pled allegations of the complaint as true,” and construes all facts and

reasonable inferences most favorably to the plaintiff. Ibarra v. United States, 120 F.3d 472, 474

(4th Cir. 1997). To survive a motion to dismiss, a complaint’s factual allegations “must be

enough to raise a right to relief above the speculative level on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (citations omitted). The Court, however, need not credit conclusory

statements or legal conclusions. See Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009); Giarratano

v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). A motion to dismiss for failure to state a claim is

therefore proper when the complaint does not contain factual allegations that render the

plaintiff’s claims facially plausible or permit reasonable inference that the defendant is liable for

the alleged misconduct. See Iqbal, 556 U.S. at 678–79.

       When ruling on a motion to dismiss, the Court may consider materials attached to the

complaint without transforming the motion to dismiss into one for summary judgment. See Fed.

R. Civ. P. 10(c). The Court may also consider materials attached to a motion to dismiss, so long

as such materials are integral to the complaint and authentic. Philips v. Pitt Cty. Mem’l Hosp.,

572 F.3d 176, 180 (4th Cir. 2009).



                                                  4
          Case 8:19-cv-02797-PX Document 15 Filed 06/10/20 Page 5 of 10



       III.      Discussion

       RESPA aims to provide consumers with “greater and more timely information” and

protect them from “unnecessarily high settlement charges caused by certain abusive practices.”

12 U.S.C. § 2601(a). Against this remedial backdrop, Plaintiffs contend Caliber violated RESPA

and Regulation X by furnishing adverse information to credit reporting agencies within sixty

days of receiving Plaintiff’s respective letters. Count I, brought on behalf of Plaintiffs

individually and the Caliber class, alleges violations of RESPA, 12 U.S.C. § 2605(e)(3), and

Regulation X, 12 C.F.R. § 1024.35. Count II, brought on behalf of Plaintiff Johnson and the

Caliber subclass, seeks declaratory relief in light of Caliber’s “policy and practice” of depriving

borrowers of certain protections afforded under RESPA and Regulation X. ECF No. 1 ¶¶ 102-

03.

              A. Plaintiffs’ Individual RESPA Claims

       Plaintiffs cannot move forward on their RESPA claims unless they plausibly aver that:

(1) their correspondence to Caliber constituted a Qualified Written Request (“QWR”); (2)

Caliber, after receiving a valid QWR, violated one of its enumerated duties under section 2605 of

RESPA; and (3) plaintiffs either suffered actual damages or, due to a “pattern or practice of

noncompliance,” are entitled to statutory damages. See Barr v. Flagstar Bank, FSB, 303 F.

Supp. 3d 400, 417 (D. Md. 2018); see also Poindexter v. Mercedes-Benz Credit Corp., 792 F.3d

406, 413 (4th Cir. 2015) (stating loan servicers’ duties under RESPA apply only if borrower

submits a QWR); Ayres v. Ocwen Loan Servicing, LLC, 129 F.Supp.3d 249, 265 (D. Md. 2015).

       RESPA defines a QWR as:

                 “a written correspondence . . . that (i) includes, or otherwise enables
                 the servicer to identify, the name and account of the borrower; and
                 (ii) includes a statement of the reasons for the belief of the borrower,
                 to the extent applicable, that the account is in error or provides

                                                    5
          Case 8:19-cv-02797-PX Document 15 Filed 06/10/20 Page 6 of 10



               sufficient detail to the servicer regarding other information sought
               by the borrower.”

       12 U.S.C. § 2605(e)(1)(B). Thus, while the correspondence “need not have magic

language to constitute a QWR,” a valid QWR must either request information “related to the

servicing of the plaintiff’s loan” or allege an “accounting error with plaintiff’s loan.” Barr, 303

F. Supp. 3d at 418 (citing Martins v. Wells Fargo Bank, N.A., No. CCB-16-1070, 2016 WL

7104813, at *5 (D. Md. Dec. 6, 2016)). The purpose of this requirement is to apprise the servicer

adequately of the deficiencies so that it may take appropriate and timely remedial action. 12

U.S.C. § 2605(e)(1)(B) (a valid QWR enables the servicer to identify the individual account and

evaluate the specific accounting error alleged); cf. Lupo v. JP Morgan Chase Bank, N.A., No.

DKC 14–0475, 2015 WL 5714641, at *5 (D. Md. Sept. 28, 2015).

       Where the QWR relates to “a dispute regarding the borrower’s payments,” the servicer is

prohibited for sixty days after receipt of the QWR from providing adverse credit information on

any payment “owed by such borrower relating to such period or qualified written request, to any

consumer reporting agency.” 12 U.S.C. § 2605(e)(3). But as § 2605(e)(3) makes clear, not

every borrower letter qualifies as a QWR. For the correspondence to constitute a QWR, it must

include “a statement of the reasons” supporting the servicer’s errors. 12 U.S.C. § 2605(e)(1)(B);

Poindexter, 792 F.3d at 413. The borrower must “specifically identify” the servicing error and

provide “sufficient detail” as to why the borrower believes his or her accounting statement is

incorrect. Barr, 303 F. Supp. 3d at 419; see also Willis v. Bank of Am. Corp., No. ELH-13-

02615, 2014 WL 3829520, at *31 (D. Md. Aug. 1, 2014); Dickson v. Nationstar Mortg., LLC,

No. 8:18-CV-02499-PX, 2019 WL 1573544, at *2 (D. Md. Apr. 11, 2019); Jackson v. Caliber

Home Loans, No. 18-CV-4282(NG)(CLP), 2019 WL 3426240, at *6 (E.D.N.Y. July 30, 2019)




                                                 6
          Case 8:19-cv-02797-PX Document 15 Filed 06/10/20 Page 7 of 10



(dismissing Section 2605(e)(3) claim because “the Letter does not indicate specifically which

payments were made by plaintiff and not credited”).

        Reading the attached correspondence most favorably to Plaintiffs, the Court concludes

the letters do not qualify as QWRs. ECF Nos. 10-1 & 10-2. Turning first to Morgan’s letter, it

suffers from a “lack of specificity.” Sparrow v. Countrywide Fin. Corp., No. CV PJM 08-13,

2008 WL 11366508, at *4 (D. Md. July 24, 2008); see also Barr, 303 F. Supp. 3d at 419. It asks

only that Caliber correct the outstanding loan amount because it is “wrong.” ECF No. 10-1 at 2.

However, mere conclusory allegations that a loan amount is “incorrect” or “excessive” do not

provide any reason to believe the amount is an error, as is required by the statute. Sparrow, 2008

WL 11366508, at *3. Because the correspondence is not a QWR, Morgan’s RESPA claim

necessarily fails.

        Similarly, Johnson’s letter is also not a valid QWR. See id. The correspondence

challenges only Caliber’s stated denial for the loan modification. But letters related to the denial

of loan modification applications are not QWRs because they do not implicate servicing of the

loan. See, e.g., Nash v. PNC Bank, N.A., No. CV TDC-16-2910, 2017 WL 1424317, at *5 (D.

Md. Apr. 20, 2017); Bullock v. Ocwen Loan Servicing LLC, No. CIV. PJM 14-3836, 2015 WL

5008773, at *10 (D. Md. Aug. 20, 2015) (holding that “a request for information about loan

modification does not constitute a QWR”); Davenport v. Wells Fargo Home Mortg., No. CIV.

PJM 14-2369, 2015 WL 4475467, at *2 (D. Md. July 17, 2015) (same); Burdett v. Wells Fargo

Bank, N.A., No. PWG-14-1677, 2015 WL 13611833, at *4 (D. Md. Jan. 20, 2015) (“Thus, to the

extent that Plaintiff’s . . . letter sought information about loan modification, it was not a QWR.”).

The correspondence is not a QWR, and so Johnson’s claim also fails.




                                                  7
             Case 8:19-cv-02797-PX Document 15 Filed 06/10/20 Page 8 of 10



         Plaintiffs, in response, urge the Court to apply RESPA broadly to effectuate its remedial

purpose. Plaintiffs specifically contend that Regulation X expands the definition of a QWR to

encompass “notices of error” (“NOEs”), which include the Morgan and Johnson letters. ECF

No. 13 at 6-9. The Court disagrees.

         Regulation X does not define a “NOE” in a way that exceeds the statutory definition of a

QWR. See Jones v. Wells Fargo Bank, N.A., No. ELH-18-8, 2018 WL 4382916, at *8 (D. Md.

Sept. 12, 2018) (citing Nash v. PNC Bank, N.A., No. TDC-16-2910, 2017 WL 1424317, at *6 (D.

Md. Apr. 20, 2017)). Rather, it makes clear that an NOE is a “qualified written request that

asserts an error relating to the servicing of a mortgage loan.” 12 C.F.R. § 1024.35(a) (emphasis

added). The regulation sets forth examples of “covered errors” sufficient to constitute a

QWR/NOE, and Plaintiffs’ letters fall into none of them. 12 C.F.R. § 1024.35(b).

         The Court therefore concludes that neither letter was a valid QWR and that Caliber was

not required under RESPA or Regulation X to defer its reporting to credit agencies for sixty

days. Accordingly, Plaintiffs’ individual claims fail as a matter of law.1 Further, because the

letters, attached in their entirety and made part of the Complaint, do not qualify as QWRs, the

legal deficiencies cannot be corrected by amendment of the pleadings. The individual claims

will therefore be dismissed with prejudice.2 See McLean v. United States, 566 F.3d 391, 400–01

(4th Cir. 2009) (internal citations omitted).


         1
          Johnson also seeks declaratory relief pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201. ECF
No. 1 ¶ 102. However, because her claims fail on Caliber’s statutory liability, so too must the remedial relief of the
proposed declaration. See CGM, LLC v. BellSouth Telecomms., Inc., 664 F.3d 46, 55-56 (4th Cir. 2011).
         2
           Because the claims fail on this basis alone, the Court declines to address Defendant Caliber’s additional
arguments that the Complaint fails to allege actual damages or to show that Caliber’s “practice or pattern” of
violating RESPA warrants statutory damages. ECF No. 10 at 28, 33; see also Trionfo v. Bank of Am., N.A., No.
JFM-15-925, 2015 WL 5165415, at *4 n.2 (D. Md. Sept. 2, 2015) (declining to rule on pattern and practice claims
because the plaintiffs’ RESPA claim failed as a matter of law); Richardson v. Rosenberg & Assocs. LLC, No. CIV.
WDQ-13-0822, 2014 WL 823655, at *8 (D. Md. Feb. 27, 2014) (same).


                                                          8
          Case 8:19-cv-02797-PX Document 15 Filed 06/10/20 Page 9 of 10



           B. Class Action Allegations

       Defendant Caliber separately moves to strike Plaintiffs’ class action allegations. ECF

No. 10 at 43. This Court has determined that each liability theory fails as a matter of law with

respect to the named Plaintiffs, and the Complaint does not aver any independent theory of class-

wide relief separate from the Plaintiffs’ as representatives of the putative classes. Accordingly,

the class allegations fail for the same reasons the individual claims do. See Fed. R. Civ. P.

23(c)(1)(a); Lienhart v. Dryvit Sys., Inc., 255 F.3d 138, 146 (4th Cir. 2001) (citing Gen. Tel. Co.

of Sw. v. Falcon, 457 U.S. 147, 156 (1982)); Collins v. Village of Palatine, 875 F.3d 839, 846

(7th Cir. 2017) (“When the plaintiff’s own claim is dismissed, he can no longer be the class

representative. At that point, either another class representative must be found or the suit is

kaput.”) (quoting Hardy v. City Optical, Inc., 39 F.3d 765, 770 (7th Cir. 1994)); see also Herron

v. Mayor and City Council of Annapolis, Md., 388 F. Supp. 2d 565, 573 (D. Md. 2005), aff’d,

198 Fed. Appx. 301 (4th Cir. 2006); Pelino v. Ward Mfg., LLC, No. RDB–14–02771, 2015 WL

4528141, at *4 (D. Md. Jul. 27, 2015).

       To the extent Plaintiffs intended to bring class claims based on legal theories apart from

those brought by the named Plaintiffs, they have not successfully done so here. Cf. Rosedale v.

CarChex, LLC, No. SAG-19-2780, 2020 WL 998740, at *4–5 (D. Md. Mar. 2, 2020) (denying

without prejudice motion to certify “grossly overbroad” class). Plaintiffs aver generally that

Caliber implemented a “policy and practice” of reporting adverse credit events during the sixty-

days that followed receipt of a QWR. ECF No. 13 at 31-34. But apart from the Johnson and

Morgan correspondence which this Court has determined do not qualify as QWRs, no facts

support that Caliber received other qualifying QWRs and thereafter refused to defer reporting for




                                                 9
            Case 8:19-cv-02797-PX Document 15 Filed 06/10/20 Page 10 of 10



sixty days.3 Put differently, no facts support the claimed Caliber “policy and practice” which

would render plausible class-wide liability under RESPA. See Fed. R. Civ. P. 23(c)(a)(1).

        IV.      Conclusion

        For the reasons stated above, the Court GRANTS Defendant’s motion to dismiss and

motion to strike the class action allegations at ECF No. 13. A separate order follows.

 6/10/2020                                                            /S/
Date                                                        Paula Xinis
                                                            United States District Judge




        3
          The Complaint refers to five additional borrowers who supposedly submitted QWRs and Caliber reported
adverse credit information within sixty days of receipt. ECF No. 1 ¶ 99. However, the Complaint is devoid of any
facts by which this Court can infer that the correspondences qualify as QWRs.

                                                      10
